Case 4:18-cv-00472-JED-CDL Document 100 Filed in USDC ND/OK on 04/28/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA


   MISS GLENN A. PORTER,                                 )
                                                         )
                  Plaintiff,                             )
                                                         )
   v.                                                    )       Case No. 18-CV-0472-JED-CDL
                                                         )
   SCOTT CROW, Director, Oklahoma                        )
   Department of Corrections, et al.,                    )
                                                         )
                  Defendants.                            )

                                                 ORDER

          This matter is before the Court on a motion (Doc. 99) filed by Defendants Ensey and

   Gillespie (collectively, “CoreCivic Defendants”) on April 27, 2021, seeking leave to file an answer

   out of time. As directed by the Court, CoreCivic Defendants filed a special report (Doc. 97) on

   April 1, 2021. They had 21 days thereafter to file an answer but did not do so. Based on

   representations in the motion, the Court finds that the failure to timely file an answer resulted from

   excusable neglect, that there is good cause to permit CoreCivic Defendants to file an answer out

   of time, and that Plaintiff Porter, who does not oppose the motion, will not be prejudiced by the

   slight delay. See Fed. R. Civ. P. 6(b)(1)(B) (providing that “the court may, for good cause, extend

   the time” for doing an act “on motion made after the time has expired if the party failed to act

   because of excusable neglect”); Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

   380, 388, 395 (1993) (discussing “excusable neglect” and factors to consider in determining

   whether to grant a request for enlargement of time). The Court therefore grants CoreCivic

   Defendants’ motion.
Case 4:18-cv-00472-JED-CDL Document 100 Filed in USDC ND/OK on 04/28/21 Page 2 of 2




          ACCORDINGLY, IT IS HEREBY ORDERED that CoreCivic Defendants’ motion for

   leave to file answer out of time (Doc. 99) is granted. CoreCivic Defendants shall file an answer

   no later than 14 days after entry of this order.

          ORDERED this 28th day of April, 2021.




                                                      2
